694 S.E.2d 202 (2010)
Patricia HEFLIN, Widow; Christopher Heflin and Gregory Heflin, by Their Guardian Ad Litem, N. Victor Farah; Andrew Heflin, by his Guardian Ad Litem, Cindy Diggs; and Claude Heflin and Lowell Heflin, by Their Guardian Ad Litem, Lisa Wayne, Plaintiffs,
v.
G.R. HAMMONDS ROOFING, INC., Employer,
American Interstate Insurance Company, Carrier, Defendants.
No. 17P10.
Supreme Court of North Carolina.
March 11, 2010.
John D. Elvers, Raleigh, for G.R. Hammonds Roofing, et al.
N. Victor Farah, Raleigh, for Christopher/Gregory Heflin.
Cindy Diggs, GAL, for Andrew Heflin.
Lisa Wayne, GAL, for Claude Heflin/Lowell Heflin.
Kathleen G. Sumner, Greensboro, for Patricia Heflin.
Prior report: ___ N.C.App. ___, 689 S.E.2d 388.

ORDER
Upon consideration of the petition filed on the 12th of January 2010 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
*203 "Denied by order of the Court in conference, this the 11th of March 2010."
HUDSON, J. recused.